DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 03/08/2021.  Claims 1-18 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,943,082. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of current application are encompassed by claims of U.S. Patent No. 10,943,082.

	claim
Current application
claim
U.S. Patent No. 10,943,082

A display device comprising: 
1
A display device comprising:
1
a display panel; and

a display panel; and
1
a sensor layer disposed below the display panel and comprising a sensor 5and an optical lens overlapping the sensor,
1
a sensor layer disposed below the display panel and comprising a sensor,


6
wherein the sensor layer further comprises an optical lens overlapping the sensor
1
wherein, the display panel comprising:
1
wherein, the display panel comprising:
1
a first base layer;
1
a first base layer;
1
a circuit layer disposed on the first base layer and comprising a plurality of switching elements: and
1
a circuit layer disposed on the first base layer and comprising a plurality of switching elements; and
1
a pixel layer disposed on the circuit layer and comprising a light emitting element, wherein the light emitting element is configured to receive a current from at least one of the plurality 

a pixel layer disposed on the circuit layer and comprising a light emitting element, wherein the light emitting element is configured to receive a current from at least one of the plurality 

wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor is positioned below the plurality of switching elements
1
wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor layer is positioned below the light emitting element,


1
wherein the sensor is positioned below the plurality of switching elements and does not overlap the at least one of the plurality of switching elements in a direction substantially perpendicular to an upper surface of the first base layer.




2
wherein the second light passes through the first base layer.
2
wherein the second light passes through the first base layer.





wherein the sensor layer further comprises a second base layer where the sensor is mounted.
3
wherein the sensor layer further comprises a second base layer where the sensor is mounted.




4
wherein the sensor comprises a photodiode.
4
wherein the sensor comprises a photodiode.




5
wherein the sensor comprises a phototransistor.
5
wherein the sensor comprises a phototransistor.




6
a touch sensing circuit disposed on the pixel layer.
8
a touch sensing circuit disposed on the pixel layer.




7
wherein the external object is a fingerprint.
9
wherein the external object is a fingerprint.




8
a sensor control circuit configured to detect a change between the second light received by the sensor and the first light, wherein 

a sensor control circuit configured to detect a change between the second light received by the sensor and the first light, wherein 




9
wherein the light emitting element is an 15organic light emitting diode (OLED).
11
wherein the light emitting element is an organic light emitting diode (OLED).




10
A display device comprising:
1
A display device comprising:
10
a display panel;
1
a display panel;
10
a sensor layer disposed below the display panel and comprising a sensor; 20and
1
a sensor layer disposed below the display panel and comprising a sensor; 20and
10
an adhesive layer disposed between the first base layer and the sensor layer, and having an opening corresponding to the sensor,
7
an adhesive layer disposed between the first base layer and the sensor layer, and having an opening corresponding to the sensor,
10
wherein, the display panel comprising: 33Attorney Docket No.: 8836L-1250CON (LO-26106 1 -US-l )
1
wherein, the display panel comprising: 33Attorney Docket No.: 8836L-1250CON (LO-26106 1 -US-l )
10
a first base layer;
1
a first base layer;

a circuit layer disposed on the first base layer and comprising a plurality of switching elements; and
1
a circuit layer disposed on the first base layer and comprising a plurality of switching elements; and
10
a pixel layer disposed on the circuit layer and comprising a light emitting 5element, wherein the light emitting element is configured to receive a current from at least one of the plurality of switching elements to emit a first light,
1
a pixel layer disposed on the circuit layer and comprising a light emitting 5element, wherein the light emitting element is configured to receive a current from at least one of the plurality of switching elements to emit a first light,
10
wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor layer is positioned below the light emitting element, wherein the sensor is positioned below the plurality of 10switching elements
1
wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor layer is positioned below the light emitting element, wherein the sensor is positioned below the plurality of 10switching elements and 


1
does not overlap the at least one of the plurality of switching elements in a direction substantially perpendicular to an upper surface of the first base layer.




11
A display device comprising: 
12
A display device comprising:
11
a display panel defined a display area where an image is displayed; and
12
a display panel defined a display area where an image is displayed; and
11
a sensor layer disposed below the display panel and comprising a first sensor a second sensor adjacent to the first sensor,
12
a sensor layer disposed below the display panel and comprising a first sensor,


18
wherein the sensor layer further comprises a second sensor adjacent to the first sensor….
11
wherein, the display panel comprising:
12
wherein, the display panel comprising:

a base layer configured to transmit at least a part of incident light;
12
a base layer configured to transmit at least a part of incident light;
11
a circuit layer disposed on the base layer and comprising a plurality of switching elements; and
12
a circuit layer disposed on the base layer and comprising a plurality of switching elements; and
11
a pixel layer disposed on the circuit layer and comprising a plurality of light emitting elements disposed in the display area, wherein the plurality of light emitting elements is configured to receive a current from the plurality of switching elements to emit light,
12
a pixel layer disposed on the circuit layer and comprising a plurality of light emitting elements disposed in the display area, wherein the plurality of light emitting elements is configured to receive a current from the plurality of switching elements to emit light,
11
wherein the first sensor is configured to receive a light emitted from at least one of the plurality of light emitting elements and reflected by an external object, wherein the pixel 

wherein the first sensor is configured to receive a light emitted from at least one of the plurality of light emitting elements and reflected by an external object, wherein the pixel 

wherein the first and second sensors are spaced apart from each other, and a spacing distance between the first sensor and the second sensor is between about 20 µm and about 100 µm.
18
… wherein the first and second sensors are spaced apart from each other, and a spacing distance between the first sensor and the second sensor is between about 20 µm and about 100 µm.


12
wherein the first sensor and the first switching element are non-overlapping when viewed in a plane.





wherein the external object is a fingerprint.
13
wherein the external object is a fingerprint.




13
a touch sensing circuit 15disposed on the pixel layer.
14
a touch sensing circuit disposed on the pixel layer.




14
a window member disposed on the touch sensing circuit.
15
a window member disposed on the touch sensing circuit.




15
wherein the first sensor comprises a transistor having a bottom gate Structure.
16
wherein the first sensor comprises a transistor having a bottom gate structure.




16
wherein a fingerprint contact area corresponds to where the fingerprint contacts the window member, and when the fingerprint contacts the window member, a white light is generated by light emitting 

wherein a fingerprint contact area corresponds to where the fingerprint contacts the window member, and when the fingerprint contacts the window member, a white light is generated by light emitting 




17
wherein the sensor layer further comprises a plurality of optical lenses correspondingly disposed on the first and second sensors, respectively.
19
wherein the sensor layer further comprises a plurality of optical lenses correspondingly disposed on the first and second sensors, respectively.




18
wherein the sensor layer further comprises an adhesive layer, wherein the adhesive layer includes a plurality of openings corresponding to the first and second sensors.
20
wherein the sensor layer further comprises an adhesive layer, wherein the adhesive layer includes a plurality of openings corresponding to the first and second sensors.


As shown in the above table, claims 1-20 of U.S. Patent No. 10,943,082 include (and therefore anticipate) all the limitations of claims 1-18 of the current application, and claims 1-20 of the U.S. Patent No. 10,943,082 are narrower versions of claims 1-18 of the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (U.S. 2016/0093644) in view of Chung (U.S. 2011/0227875), and further in view of Liu (U.S. 2016/0188950).
Regarding claim 1, Ki teaches: A display device (abstract… flexible display) comprising: 
a display panel (flexible display 100 in Fig. 1), wherein the display panel comprising:
a first base layer ([0013]… base layer); 
a circuit layer disposed on the first base layer and comprising a plurality of switching elements ([0013]…”a display apparatus includes a base layer where an array of pixel circuits and a driving circuit are disposed on”); 
a pixel layer disposed on the circuit layer and comprising a light emitting element ([0013]… “a display apparatus includes a base layer where an array of pixel circuits and a driving circuit are disposed on”), wherein the light emitting element is configured to receive a current from at least one of the plurality of switching elements to emit a first light ([0035]… “each pixel in the active area may be associated with a pixel circuit, which includes at least one switching thin-film transistor (TFT) and at least one driving TFT on the backplane of the flexible display 100. Each pixel circuit may be electrically connected to a gate line and a data line to communicate with the driving circuits; [0072]… the organic light-emitting diode (OLED) element layer 102 is disposed on the base layer 106. The OLED element layer 102 includes a plurality of OLED elements, which is controlled by the pixel circuits and the driving circuits implemented on the base layer 106 as well as any other driving circuits connected to the connection interfaces on the base layer 106. The OLED element layer includes an organic-light emitting material layer, which may emit light of certain spectral color (e.g., red, green, blue)”).
Ki does not explicitly teach: a sensor layer disposed below the display panel and comprising a sensor, wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor layer is positioned below the light emitting element wherein the sensor is positioned below the plurality of switching elements.
However, Chung teaches a sensor layer disposed below the display panel and comprising a sensor (an infrared-ray sensor 300 in Fig. 12), wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor layer is positioned below the light emitting element (Fig. 12; [0091]… “The infrared-ray sensor 300 is positioned below the organic light emitting diode display 101 and senses the second infrared ray IR2. The infrared-ray sensor 300 may determine a touch point with respect to the organic light emitting diode display 101 by sensing the second infrared ray IR2”), wherein the sensor is positioned below the plurality of switching elements (Fig. 11; [0037]… “The wiring part 130 may include switching and driving thin film transistors 10 and 20 (shown in FIG. 2) and may transmit a driving signal to the organic light emitting element 140 to drive the organic light emitting element 140. The organic light emitting element 140 may emit light depending on the signal transmitted from the wiring part 130”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Ki to incorporate the teaching of Chung to configure a sensor layer disposed below the display panel and comprising a sensor, wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor layer is positioned below the light emitting element, wherein the sensor is positioned below the plurality of switching elements. The motivation of combining these analogous arts is to provide improved display quality, are slim, and have improved touch recognition rate by improving the infrared-rays transmittance while using the infrared rays as a touch recognition means ([0099]). 
The combination of Ki and Chung does not explicitly teach: an optical lens overlapping the sensor.
However, Liu teaches an optical lens (lens 220A and 220A in Fig. 2) overlapping the sensor (optical sensor 220B and 222B in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Ki and Chung to incorporate the teaching of Liu to configure an optical lens overlapping the sensor. The motivation of combining these analogous arts is to lower the overall height of the optical fingerprint recognition device without distortion of captured fingerprint images ([0029]). 

Chung, Fig. 11; reflected light IR2 passes through second substrate 120).

Regarding claim 3, the combination of Ki, Chung and Liu teaches the invention of claim 2 as discussed above. The combination of Ki, Chung and Liu, as modified above, further teaches: wherein the sensor layer further comprises a second base layer where the sensor is mounted (Chung, a sensing plate 600 in Fig. 12).

Regarding claim 6, the combination of Ki, Chung and Liu teaches the invention of claim 3 as discussed above. The combination of Ki, Chung and Liu, as modified above, further teaches: a touch sensing circuit disposed on the pixel layer (Ki, [0037]… “the flexible display 100 may include components for providing a touch sensing functionality, a user authentication functionality (e.g., finger print scan), a multi-level pressure sensing functionality, a tactile feedback functionality and/or various other functionalities for the electronic device employing the flexible display 100”).

Regarding claim 7, the combination of Ki, Chung and Liu teaches the invention of claim 3 as discussed above. The combination of Ki, Chung and Liu, as modified above, further teaches: wherein the external object is a fingerprint (Ki, [0037]….”the flexible display 100 may include components for providing a touch sensing functionality, a user authentication functionality (e.g., finger print scan), a multi-level pressure sensing functionality, a tactile feedback functionality and/or various other functionalities for the electronic device employing the flexible display 100”).

Regarding claim 9, the combination of Ki, Chung and Liu teaches the invention of claim 1 as discussed above. The combination of Ki, Chung and Liu, as modified above, further teaches: wherein the light emitting element is an organic light emitting diode (OLED) (Ki, [0072]… “the organic light-emitting diode (OLED) element layer 102 is disposed on the base layer 106”).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (U.S. 2016/0093644) in view of Chung (U.S. 2011/0227875) further in view of Liu (U.S. 2016/0188950) as applied to claim 3 above, and further in view of Gotoh (U.S. 2010/0283765)
Regarding claim 4, the combination of Ki, Chung and Liu teaches the invention of claim 3 as discussed above. The combination of Ki, Chung and Liu does not teach: wherein the sensor comprises a photodiode.
However, Gotoh teaches wherein the sensor comprises a photodiode ([0090] discloses a photodiode 24 included in an optical sensor 2 is provided on the glass substrate 41b below the infrared light transmitting filter 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Ki, Chung and Liu to incorporate the teaching of Gotoh to configure the sensor to comprise a photodiode. The motivation of combining these analogous arts is to provide a display device with optical sensors [0007]). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (U.S. 2016/0093644) in view of Chung (U.S. 2011/0227875) further in view of Liu (U.S. 2016/0188950) as applied to claim 3 above, and further in view of Kawai (U.S 2008/0259432).
Regarding claim 5, the combination of Ki, Chung and Liu teaches the invention of claim 3 as discussed above. The combination of Ki, Chung and Liu does not explicitly teach: wherein the sensor comprises a phototransistor.
However, Kawai teaches: wherein the sensor comprises a phototransistor ([0041] discloses the optical detection element 12 may be configured as a phototransistor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Ki, Chung and Liu to incorporate the teaching of Kawai to configure the sensor to comprise a phototransistor. The motivation of combining these analogous arts is to provide more accurate sensing means. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (U.S. 2016/0093644) in view of Chung (U.S. 2011/0227875) further in view of Liu (U.S. 2016/0188950), hereinafter Liu1 as applied to claim 1 above, and further in view of Liu (U.S. 2017/0255810), hereinafter Liu2.
Regarding claim 8, the combination of Ki, Chung and Liu1 teaches the invention of claim 1 as discussed above. The combination of Ki, Chung and Liu does not explicitly teach: a sensor 
However, Liu2 teaches during scanning a fingerprint/palmprint, the photosensitive sensor 110 receives light reflected by a fingertip/palm of a user and generates an optical signal indicative of fingerprint/palmprint characteristic information ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Ki, Chung and Liu1 to incorporate the teaching of Liu2 to configure a sensor control circuit to detect a change between the second light received by the sensor and the first light, wherein the detected change is used to recognize the fingerprint.  The motivation of combining these analogous arts is to provide more accurate touch/ position detection.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (U.S. 2016/0093644) in view of Chung (U.S. 2011/0227875), and further in view of Jiang (U.S. 2015/0296622).
Regarding claim 10, Ki teaches: A display device (abstract… flexible display) comprising: 
a display panel (flexible display 100 in Fig. 1), wherein the display panel comprising:
a first base layer ([0013]… base layer); 
a circuit layer disposed on the first base layer and comprising a plurality of switching elements ([0013]…”a display apparatus includes a base layer where an array of pixel circuits and a driving circuit are disposed on”); 
[0013]… “a display apparatus includes a base layer where an array of pixel circuits and a driving circuit are disposed on”), wherein the light emitting element is configured to receive a current from at least one of the plurality of switching elements to emit a first light ([0035]… “each pixel in the active area may be associated with a pixel circuit, which includes at least one switching thin-film transistor (TFT) and at least one driving TFT on the backplane of the flexible display 100. Each pixel circuit may be electrically connected to a gate line and a data line to communicate with the driving circuits; [0072]… the organic light-emitting diode (OLED) element layer 102 is disposed on the base layer 106. The OLED element layer 102 includes a plurality of OLED elements, which is controlled by the pixel circuits and the driving circuits implemented on the base layer 106 as well as any other driving circuits connected to the connection interfaces on the base layer 106. The OLED element layer includes an organic-light emitting material layer, which may emit light of certain spectral color (e.g., red, green, blue)”).
Ki does not explicitly teach: a sensor layer disposed below the display panel and comprising a sensor, wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor layer is positioned below the light emitting element wherein the sensor is positioned below the plurality of switching elements.
However, Chung teaches a sensor layer disposed below the display panel and comprising a sensor (an infrared-ray sensor 300 in Fig. 12), wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor layer is positioned below the light emitting element (Fig. 12; [0091]… “The infrared-ray sensor 300 is positioned below the organic light emitting diode display 101 and senses the second infrared ray IR2. The infrared-ray sensor 300 may determine a touch point with respect to the organic light emitting diode display 101 by sensing the second infrared ray IR2”), wherein the sensor is positioned below the plurality of switching elements (Fig. 11; [0037]… “The wiring part 130 may include switching and driving thin film transistors 10 and 20 (shown in FIG. 2) and may transmit a driving signal to the organic light emitting element 140 to drive the organic light emitting element 140. The organic light emitting element 140 may emit light depending on the signal transmitted from the wiring part 130”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Ki to incorporate the teaching of Chung to configure a sensor layer disposed below the display panel and comprising a sensor, wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object, wherein the sensor layer is positioned below the light emitting element, wherein the sensor is positioned below the plurality of switching elements. The motivation of combining these analogous arts is to provide improved display quality, are slim, and have improved touch recognition rate by improving the infrared-rays transmittance while using the infrared rays as a touch recognition means ([0099]). 
The combination of Ki and Chung does not explicitly teach: an adhesive layer disposed between the first base layer and the sensor layer, and having an opening corresponding to the sensor.
However, Jiang teaches: an electrical component such as fingerprint sensor 156 may be attached over opening 202 using adhesive layer 160 (i.e., opening 202 may be overlapped by [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Ki and Chung to incorporate the teaching of Jiang to dispose an adhesive layer between the first base layer and the sensor layer, and having an opening corresponding to the sensor. The motivation of combining these analogous arts is to provide improved sensors for electronic devices ([0005]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (U.S. 2016/0093644) in view of Chung (U.S. 2011/0227875) and further in view of Shim (U.S. 2017/0315643).
Regarding claim 11, Ki teaches: A display device (abstract…flexible display) comprising: 
a display panel defined a display area where an image is displayed (flexible display 100 in Fig. 1), wherein the display panel comprising:
a base layer configured to transmit at least a part of incident light ([0013]…base layer); 
a circuit layer disposed on the first base layer and comprising a plurality of switching elements ([0013] discloses a display apparatus includes a base layer where an array of pixel circuits and a driving circuit are disposed on); 
a pixel layer disposed on the circuit layer and comprising a plurality of light emitting elements disposed in the display area ([0013] discloses a display apparatus includes a base layer where an array of pixel circuits and a driving circuit are disposed on), wherein the plurality of light [0035] discloses each pixel in the active area may be associated with a pixel circuit, which includes at least one switching thin-film transistor (TFT) and at least one driving TFT on the backplane of the flexible display 100. Each pixel circuit may be electrically connected to a gate line and a data line to communicate with the driving circuits; [0072] discloses the organic light-emitting diode (OLED) element layer 102 is disposed on the base layer 106. The OLED element layer 102 includes a plurality of OLED elements, which is controlled by the pixel circuits and the driving circuits implemented on the base layer 106 as well as any other driving circuits connected to the connection interfaces on the base layer 106. The OLED element layer includes an organic-light emitting material layer, which may emit light of certain spectral color (e.g., red, green, blue)); and
wherein the pixel layer is disposed above an upper surface of the base layer ([0013] discloses a display apparatus includes a base layer where an array of pixel circuits and a driving circuit are disposed on).
Ki does not explicitly teach: a sensor layer disposed below the display panel and comprising a first sensor configured to receive a light emitted from at least one of the plurality of light emitting elements and reflected by an external object, wherein the pixel layer is disposed above an upper surface of the base layer, and the sensor layer is disposed on a lower surface, opposite the upper surface, of the base layer, wherein the first sensor is separated from a first switching element providing current to a first light emitting element by the base layer.
an infrared-ray sensor 300 in Fig. 12) configured to receive a light emitted from at least one of the plurality of light emitting elements and reflected by an external object (Fig. 12; [0091]… “The infrared-ray sensor 300 is positioned below the organic light emitting diode display 101 and senses the second infrared ray IR2. The infrared-ray sensor 300 may determine a touch point with respect to the organic light emitting diode display 101 by sensing the second infrared ray IR2”), and the sensor layer is disposed on a lower surface, opposite the upper surface, of the base layer (see Fig. 11), wherein the first sensor (an infrared-ray sensor 300 in Fig. 12) is separated from a first switching element providing current to a first light emitting element ([0037]… “The wiring part 130 may include switching and driving thin film transistors 10 and 20 (shown in FIG. 2) and may transmit a driving signal to the organic light emitting element 140 to drive the organic light emitting element 140) by the base layer (Fig. 12; second substrate 120 separates the infrared-ray sensor 300 and the wiring part (which includes the switching element) as shown in Fig. 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Ki to incorporate the teaching of Chung to configure a sensor layer disposed below the display panel and comprising a first sensor configured to receive a light emitted from at least one of the plurality of light emitting elements and reflected by an external object, wherein the pixel layer is disposed above an upper surface of the base layer, and the sensor layer is disposed on a lower surface, opposite the upper surface, of the base layer, wherein the first sensor is separated from a first switching element providing current to a first light emitting element by the base layer. The motivation of [0099]). 
The combination of Ki and Chung does not explicitly teach: wherein the sensor layer further comprises a second sensor adjacent to the first sensor, wherein the first and second sensors are spaced apart from each other, and a spacing distance between the first sensor and the second sensor is between about 20 um and about 100 um.
However, Shim teaches “a plurality of touch sensors TS is disposed in one line to be spaced apart from each other in a region separated from the region where the first touch sensor unit TS1 is disposed and configures a second sensor unit TS2. The second touch sensor unit TS2 may be disposed to be adjacent to the first touch sensor unit TS1 or spaced apart from the first touch sensor unit TS1 by a predetermined distance” ([0196]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Ki and Chung to incorporate the teaching of Shim to configure the sensor layer to further comprise a second sensor adjacent to the first sensor, wherein the first and second sensors are spaced apart from each other, and a spacing distance between the first sensor and the second sensor is between about 20 um and about 100 um, since it has been held that when the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Ki, [0037] discloses the flexible display 100 may include components for providing a touch sensing functionality, a user authentication functionality (e.g., finger print scan), a multi-level pressure sensing functionality, a tactile feedback functionality and/or various other functionalities for the electronic device employing the flexible display 100).

Regarding claim 13, the combination of Ki, Chung and Shin teaches the invention of claim 12 as discussed above. The combination of Ki, Chung and Shin, as modified above, further teaches: a touch sensing circuit disposed on the pixel layer (Ki, touch sensor layer 112 in Fig. 4).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (U.S. 2016/0093644) in view of Chung (U.S. 2011/0227875) and further in view of Shim (U.S. 2017/0315643) as applied to claim 13 above, and further in view of Iwai (U.S. 2002/0150284).
Regarding claim 14, the combination of Ki, Chung and Shin teaches the invention of claim 13 as discussed above. The combination of Ki, Chung and Shin does not explicitly teach: a window member disposed on the touch sensing circuit.
However, Iwai teaches: a window member disposed on the touch sensing circuit (window member 10 in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Ki, Chung and Shin to [0008]).

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (U.S. 2016/0093644) in view of Chung (U.S. 2011/0227875) further in view of Shim (U.S. 2017/0315643), and further in view of Iwai (U.S. 2002/0150284) as applied to claim 14 above, and further in view of Watanabe (U.S. 2015/0255518).
Regarding claim 15, the combination of Ki, Chung, Shin and Iwai teaches the invention of claim 14 as discussed above. The combination of Ki, Chung, Shin and Iwai does not explicitly teach: wherein the first sensor comprises a transistor having a bottom gate structure.
However, Watanabe teaches: wherein the first sensor comprises a transistor having a bottom gate structure ([0101] discloses the transistor included in the touch sensor has a bottom-gate structure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Ki, Chung, Shin and Iwai to incorporate the teaching of Watanabe to configure the first sensor comprises a transistor having a bottom gate structure. Doing so will allow to achieve both thickness reduction and high detection sensitivity of a touch sensor or a touch panel ([0010]).

Regarding claim 16, the combination of Ki, Chung, Shin, Iwai and Watanabe teaches the invention of claim 15 as discussed above. The combination of Ki, Chung, Shin, Iwai and Iwai, [0009] discloses fingerprint recognition device of the present invention is characterized in that it comprises: a window member on which a finger is placed; a first light source device for generating a light, which is irradiated on a finger placed on a window member; a liquid-crystal plate for sequentially transmitting, one pixel at a time, light from a finger placed on a window member by sequentially moving the location of an aperture; a light-collecting portion for collecting light from a liquid-crystal plate; and a photodetector element for receiving light, by pixel unit, collected by a light-collecting portion).

14.	Claim 17 s/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (U.S. 2016/0093644) in view of Chung (U.S. 2011/0227875) further in view of Shim (U.S. 2017/0315643) as applied to claim 11 above,  and further in view of Liu (U.S. 2016/0188950).
Regarding claim 17, the combination of Ki, Chung and Shim teaches the invention of claim 11 as discussed above. The combination of Ki, Chung and Shim does not explicitly teach: wherein the sensor layer further comprises a plurality of optical lenses correspondingly disposed on the first and second sensors, respectively.
However, Liu teaches: wherein the sensor layer further comprises a plurality of optical lenses (lens 220A and 220A in Fig. 2) correspondingly disposed on the first and second sensors, respectively (optical sensor 220B and 222B in Fig. 2).
.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki (U.S. 2016/0093644) in view of Chung (U.S. 2011/0227875) further in view of Shim (U.S. 2017/0315643), and further in view of Liu (U.S. 2016/0188950) as applied to claim 17 above, and further in view of Jiang (U.S. 2015/0296622).
Regarding claim 18, the combination of Ki and Chung does not explicitly teach: an adhesive layer disposed between the first base layer and the sensor layer, and having an opening corresponding to the sensor.
However, Jiang teaches: an electrical component such as fingerprint sensor 156 may be attached over opening 202 using adhesive layer 160 (i.e., opening 202 may be overlapped by sensor 156) or may otherwise be mounted to flexible printed circuit substrate 204 in a configuration that overlaps strain gauge sensor 200. Exposed portions of adhesive layer 160 may be present on the lower surface of sensor 156 ([0091]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Ki and Chung to incorporate the teaching of Jiang to dispose an adhesive layer between the first base layer and [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622